Citation Nr: 1216400	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1974 to January 1977 and December 1984 to September 2001. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, continued his 10 percent rating for tinnitus.  The RO in Atlanta, Georgia, currently retains jurisdiction of the Veteran's claim file.  

In an April 2012 brief, the Veteran's representative argued that the November 2001 rating decision granting service connection for tinnitus and assigning a single 10 percent rating, rather then separate 10 percent ratings for each ear, was clearly in error.  It appears that the Veteran's representative is advancing a claim of clear and unmistakable error (CUE) in the November 2001 rating decision, which has not yet been adjudicated by the RO, which is the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDING OF FACT

A 10 percent evaluation is currently in effect for the Veteran's tinnitus.  The evaluation is the maximum schedular evaluation assignable for tinnitus whether perceived as unilateral or bilateral in nature.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2011); 38 C.F.R. §4.87, Diagnostic Code (DC) 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Resolution of the Veteran's appeal of his claim for a rating in excess of 10 percent for tinnitus is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  The Veteran is already receiving the maximum evaluation available for tinnitus under the applicable rating criteria.  Because no reasonable possibility exists of substantiating this claim, any deficiencies of VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

Analysis

The Veteran seeks two separate 10 percent ratings for tinnitus.  He claims that his tinnitus affects both ears and that prior to 2003 VA's policy was to grant separate 10 percent ratings for each ear and thus he is entitled to separate 10 percent ratings.    

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The RO originally granted service connection for a tinnitus disability in a November 2001 rating decision, assigning a 10 percent rating effective October 1, 2001, under 38 C.F.R. § 4.87, DC 6260.  VA regulation, 38 C.F.R. § 4.25(b), and Diagnostic Code 6260, Note(2), limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral or how severe or loud it is.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  38 C.F.R. § 4.87, DC 6260.  
As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, an increased rating is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Whether the November 2001 rating decision erred in assigning a single rating for tinnitus is not currently before the Board, and the Board has applied the current applicable law and regulations in the present case.  But See Smith v. Nicholson, 19 Vet. App. 63 (2005), (in which the Court determined that the plain meaning of 38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus; the Federal Circuit, however, reversed the Court's holding in Smith, concluding that the Court erred in not deferring to the VA's interpretation of DC 6260, which is that a Veteran is entitled only to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral and regardless of which version of DC 6260 is applied.  See Smith, 451 F.3d at 1344.)
 
Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's tinnitus.  To the contrary, the very symptoms that the Veteran describes and the findings made by a January 2005 VA examiner, are the symptoms, such as a high pitched ringing in both ears, included in the criteria used to evaluate the Veteran's tinnitus.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. However, nothing in the record, including the Veteran's contentions, indicates that he cannot work due to his tinnitus disability alone or that his tinnitus disability alone has any impact on his employability.  Therefore, any inferred TDIU claim is inapplicable in this case. 


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


